Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 8-11, 15-26 are allowed.  

Claim 1 is directed toward (Currently Amended) A method of displaying information in a patient care setting using a patient dashboard system, the method comprising: 
receiving, by a patient dashboard system embodied in a computer having a processor and a memory and an interface display, information identifying a patient type corresponding to a specific patient, wherein the patient type is identified based on an injury or illness of the specific patient; 
collecting and storing, by the patient dashboard system, electronic medical data from multiple disparate sources of data for the specific patient in a data repository; 
selecting, by the patient dashboard system, from a plurality of guidelines for the treatment of patients stored in the data repository a subset of the guidelines which is pertinent to an injury or illness of the specific patient, wherein selecting the subset of the guidelines includes determining the patient type and automatically selecting one or more of the plurality of guidelines which are associated with the patient type; 
filtering, by the patient dashboard system, the collected medical data according to the patient type by selecting a subset of the collected data for the specific patient which includes less than all of the collected medical data, wherein the selected subset 
analyzing, by the patient dashboard system, the selected subset of the collected medical data of the specific patient according to the selected subset of the guidelines pertinent to the injury or illness of the specific patient and thereby identifying one or more recommendations for a medical treatment of the injury or illness of the specific patient that are based on the selected subset of the collected medical data and the selected subset of the guidelines; and 
automatically determining, by the patient dashboard system, a setting comprising a location which is a medical care environment in which the patient dashboard system is being used and automatically displaying, on the interface display of the patient dashboard system, information relevant to the medical treatment of the specific patient based on the analyzed data of the specific patient, wherein the specific patient information displayed includes at least one of: at least a portion of subset of the collected medical data of the specific patient; and the one or more recommendations Attorney Docket No.Application No. 14/775,467UTHSC1181-USCustomer ID: 446543 for medical treatment of the injury or illness of the specific patient, and wherein the specific patient information displayed is dependent upon the determined setting, wherein in response to the patient dashboard system determining that the patient dashboard system is in a first setting, a first set of specific patient information is displayed, and in response to the patient dashboard system determining that the patient dashboard system is in a second setting  which is different from the first setting a second set of specific patient information which is different from the first set of specific patient information is displayed. 

With respect to claim rejection under 35 USC 103, the closet prior art relates to Brimm et al. (US. 20120330674 hereinafter Brimm) in view of Ober et al. (US. 20070185739 hereinafter Ober).  Brimm discloses hospital-acquired infections dashboard systems and methods providing a plurality of dashboard components containing selectable data points associated with a plurality of types of healthcare content and are based on parameters received from a user. Ober discloses a representative CCP dashboard for the CCP for a stroke patient. However, the combined art does not disclose the specific patient information displayed is dependent upon the determined setting, wherein in response to the patient dashboard system determining that the patient dashboard system is in a first setting, a first set of specific patient information is displayed, and in response to the patient dashboard system determining that the patient dashboard system is in a second setting  which is different from the first setting a second set of specific patient information which is different from the first set of specific patient information is displayed. 
displaying patient data. The method identifies a medical or non-medical condition. Martin does not disclose the specific patient information displayed is dependent upon the determined setting, wherein in response to the patient dashboard system determining that the patient dashboard system is in a first setting, a first set of specific patient information is displayed, and in response to the patient dashboard system determining that the patient dashboard system is in a second setting  which is different from the first setting a second set of specific patient information which is different from the first set of specific patient information is displayed. 
Claims 2-4, 8-10, 21-26 are dependent from claim 1 and are allowed as the same reason given above 
Claims 11, 15 incorporate all the limitation of claims 1-4, 8-10, 21-26 and are allowed for the same reasons given above. 
Claims 16-20 incorporate all the limitation of claims 1-4, 8-10, 21-26  and are allowed for the same reasons given above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686